J-S12038-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    CARVELL RICE                               :
                                               :
                       Appellant               :   No. 1065 EDA 2021

               Appeal from the PCRA Order Entered May 3, 2021
    In the Court of Common Pleas of Philadelphia County Criminal Division at
                       No(s): CP-51-CR-1215161-1990


BEFORE: BENDER, P.J.E., BOWES, J., and DUBOW, J.

MEMORANDUM BY DUBOW, J.:                                   FILED MAY 17, 2022

       Appellant, Carvell Rice, appeals pro se from the May 3, 2021 Order

entered in the Philadelphia County Court of Common Pleas dismissing his

Petition filed pursuant to the Post Conviction Relief Act (“PCRA”), 42 Pa.C.S.

§§ 9541-46, as untimely. After careful review, we affirm.

       On December 2, 1991, a jury convicted Appellant of Second-Degree

Murder, Robbery, Possessing an Instrument of Crime (“PIC”), and Criminal

Conspiracy. The court sentenced him to a term of life imprisonment.1 This

Court affirmed Appellant’s judgment of sentence on November 21, 1995, and

our Supreme Court denied allocatur. See Commonwealth v. Rice, 673 A.2d

404 (Pa. Super. 1995) (unpublished memorandum), allocatur denied, 675

____________________________________________


1The court also imposed concurrent sentences of 5 to 10 years’ incarceration
and 2½ to 5 years’ incarceration for Appellant’s Conspiracy and PIC
convictions, respectively.
J-S12038-22



A.2d 1256 (Pa. 1996). Appellant’s judgment of sentence became final on July

10, 1996. See 42 Pa.C.S. § 9545(b)(3); U.S.Sup.Ct.R. 13(1).

       Appellant filed three prior petitions seeking post-conviction relief, none

of which garnered relief.

       On June 29, 2015, almost 20 years after his judgment of sentence

became final, Appellant pro se filed the instant PCRA Petition, his fourth. On

October 7, 2015, Appellant pro se filed a Supplemental PCRA Petition. In his

Petition   and    Supplemental     Petition,   Appellant   asserted    that   the

Commonwealth violated his constitutional right to confront his accuser by

failing to present Philadelphia Police Detective Richard Tyer—the author of and

affiant to the criminal complaint in this matter—as a witness at Appellant’s

trial. Petition, 6/29/15, at 5-7 (unpaginated). Appellant also claimed that his

trial counsel had been ineffective for failing to investigate and request copies

of the criminal complaint and affidavit of probable cause.            Id. at 8-9.

Appellant acknowledged the patent untimeliness of his Petition but invoked

the “new facts” and “governmental interference” exceptions to the PCRA’s

time-bar. See 42 Pa.C.S. § 9545(b)(1)(i)-(ii). In support of his invocation of

the “new facts” exception, Appellant appended to his Petition copies of his

criminal complaint, Right to Know request forms, and correspondence

between Appellant and the Pennsylvania Office of Open Records. Petition at

Exh.

       On March 25, 2021, the PCRA court notified Appellant of its intent to

dismiss Appellant’s Petition without a hearing pursuant to Pa.R.Crim.P. 907.

                                      -2-
J-S12038-22



The court noted that Appellant’s Petition was untimely, and that Appellant had

failed to plead and prove an applicable exception to the PCRA’s jurisdictional

time-bar. Appellant did not file a response to the court’s Rule 907 Notice. On

May 3, 2021, the PCRA court dismissed Appellant’s Petition as untimely.

      This timely pro se appeal followed. The PCRA court prepared a Pa.R.A.P.

1925(a) opinion but did not order Appellant to file a Rule 1925(b) Statement.

      Appellant raises the following four issues for our review:

      1. Whether Appellant satisfied 42 Pa.C.S. § 9545(b)(1)(ii) which
         gives the PCRA court jurisdiction over all claims under its
         subsection?

      2. Whether the lower court’s “independent review” was contrary
         to or involved an unreasonable application of clearly
         established federal law, where both lower court judge[’]s
         determination had no basis with Appellant’s sixth amendment
         confrontation clause claim?

      3. Whether trial counsel rendered ineffective assistance [by]
         failing to protect Appellant[’]s fourth and sixth amendment
         constitutional rights, and failure to seek disclosure and review
         the criminal complaints and affidavits of probable cause?

      4. Whether Appellant[’]s fourth and fourteenth amendment
         constitutional rights were violated[] when Appellant was
         arrested absent affidavits of probable cause?

Appellant’s Brief at 7.

      We review the denial of a PCRA Petition to determine whether the record

supports the PCRA court’s findings and whether its order is otherwise free of

legal error. Commonwealth v. Fears, 86 A.3d 795, 803 (Pa. 2014). Before

addressing the merits of Appellant’s claims, however, we must first determine

whether we have jurisdiction to entertain the underlying PCRA Petition. Under



                                     -3-
J-S12038-22



the PCRA, any petition “including a second or subsequent petition, shall be

filed within one year of the date the judgment becomes final[.]” 42 Pa.C.S. §

9545(b)(1). A judgment of sentence becomes final “at the conclusion of direct

review, including discretionary review in the Supreme Court of the United

States and the Supreme Court of Pennsylvania, or at the expiration of time

for seeking the review.” 42 Pa.C.S. § 9545(b)(3).

       The PCRA’s timeliness requirements are jurisdictional in nature, and a

PCRA court may not address the merits of the issues raised if the petitioner

did not timely file the PCRA petition. Commonwealth v. Albrecht, 994 A.2d

1091, 1093 (Pa. 2010). In fact, no court has jurisdiction to review the merits

of the claims raised in an untimely PCRA Petition.       Commonwealth v.

Lambert, 884 A.2d 848, 851 (Pa. 2005).

       Appellant has conceded that his Petition is untimely but invokes the

timeliness exception under Section 9545(b)(1)(ii).2 To satisfy this exception,

a petitioner must plead and prove “the facts upon which the claim is predicated

were unknown to the petitioner and could not have been ascertained by the

exercise of due diligence.” 42 Pa.C.S. § 9545(b)(1)(ii). Our Supreme Court

has held that this exception “does not require any merits analysis of the

underlying claim.” Commonwealth v. Bennett, 930 A.2d 1264, 1271 (Pa.
____________________________________________


2 As noted above, in his Petition, Appellant also invoked the “governmental
interference” exception set forth at Section 9545(b)(1)(i). In his Brief,
however, he confines his argument to applicability of the “new facts” exception
to the PCRA’s time-bar. Thus, we conclude that Appellant has abandoned his
claim that the “governmental interference” exception excuses the
untimeliness of the Petition and we do not consider it.

                                           -4-
J-S12038-22



2007). Rather the exception merely requires the petitioner to plead and prove

two elements: “1) the facts upon which the claim was predicated were

unknown and 2) could not have been ascertained by the exercise of due

diligence.” Id. at 1272 (internal quotation marks omitted), citing 42 Pa.C.S.

§ 9545(b)(1)(ii).

      Due diligence requires a petitioner to make reasonable efforts to

uncover facts that may support a claim for collateral relief. Commonwealth

v. Burton, 121 A.3d 1063, 1071 (Pa. Super. 2015). Moreover, a petitioner

must explain why he could not have learned the new facts earlier by exercising

due diligence. Commonwealth v. Breakiron, 781 A.2d 94, 98 (Pa. 2001).

      Notably, a petitioner does not satisfy the Section 9545(b)(1)(ii) time-

bar exception where he merely alleges a newly discovered or newly willing

source for previously known facts. Commonwealth v. Marshall, 947 A.2d

714, 721 (Pa. 2008).

      Here, Appellant claimed that he discovered that Detective Tyer, the

affiant of the criminal complaint, was not called as a witness at trial and

supported the claim with the purported “new evidence” of, inter alia, the

criminal complaint.

      The PCRA court concluded that Appellant had not satisfied the “new

facts” exception to the PCRA’s time-bar because Appellant failed to

demonstrate that the “fact” that the Commonwealth did not call Detective Tyer

as a witness was not previously unknown to Appellant.       Rule 907 Notice,

3/25/21, at 2; PCRA Ct. Op., 5/19/21, at 1. We agree.

                                    -5-
J-S12038-22



      Moreover, we observe that the criminal complaint and affidavit of

probable cause Appellant claims to have just “discovered” would have been

readily available to him at the time of trial. Further, Appellant did not explain

why he could not discover earlier the documents upon which he relies to

support his claim.   Appellant has simply failed to proffer any evidence to

demonstrate that he made any effort to obtain the criminal complaint or

related documents, or the information contained in them, at an earlier time.

Thus, even if Appellant had discovered a “new fact,” Appellant has failed to

plead and prove that he could not have ascertained this information by the

exercise of due diligence.

      Accordingly, the PCRA court properly concluded that Appellant failed to

plead and prove any of the timeliness exceptions provided in 42 Pa.C.S. §

9545(b)(1) and properly dismissed Appellant’s Petition as untimely.

      We, thus, affirm the denial of PCRA relief.

      Order affirmed.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/17/2022

                                      -6-